DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marland (US20150112949A1), in view of Chen et al. (WO2017116474A1), herein referred to as Chen.


Marland teaches optimizing performance of a drill system, but the system itself is not an automated control system. Marland further fails to specifically teach “adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing”.   However, in a related field, Chen teaches: A method for optimizing performance of an automated control system for drilling ([0013], [0015], [00104]; adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing (Fig. 7, Fig. 8; [0088]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Marland to incorporate the teachings of Chen by including: an automated control system to optimize performance with the ability to adjust parameters in order to improve drilling operations and minimize drilling errors.
	Regarding Claim 2, Marland further teaches: The method of claim 1, wherein calculating the activity performance index comprises: in response to a determination that the measure of performance 
	Regarding Claim 3, Marland further teaches: The method of claim 1, wherein generating the drilling sub-process performance index comprises summing the activity performance indexes associated with the set of one or more drilling activities comprising the drilling sub-process [0036].
	Regarding Claim 4, Marland further teaches: The method of claim 3, wherein generating the drilling sub-process performance index further comprises weighting at least one activity performance index by an activity penalty based on the particular drilling activity (Fig. 3, 350).
	Regarding Claim 5, Marland further teaches: The method of claim 1, wherein obtaining the measure of performance for each drilling activity comprises reading a measurement from a sensor from a drilling tool on a rig [0016-0022].
	Regarding Claim 6, Marland further teaches: The method of claim 1, wherein the measure of performance for each drilling activity is a time to complete the particular drilling activity [0034].
	Regarding Claim 7, Marland teaches: A computer readable medium for optimizing performance for drilling, comprising computer readable code executable by one or more processors [0021] to: obtain a measure of performance for each drilling activity of a set of one or more drilling activities [0011, 0023], wherein a drilling sub-process comprises the set of one or more drilling activities [0023]; calculate an activity performance index for each of the one or more drilling activities [0012], further comprising computer readable code [0021] to: obtain a reference performance index comprising reference data for each of the one or more drilling activities [0012]; compare, for each of the one or more drilling activities, the measure of performance to the reference data [0012]; calculate the activity performance index for 
Marland teaches computer readable medium for optimizing performance for drilling system, but the system itself is not an automated control system. Marland further fails to specifically teach “adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing”.  However, in a related field, Chen teaches: A computer readable medium for optimizing performance of an automated control system for drilling ([0013], [0015], [00109], ; adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing (Fig. 7, Fig. 8; [00109]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Marland to incorporate the teachings of Chen by including: an automated control system to optimize performance with the ability to adjust parameters in order to improve drilling operations and minimize drilling errors.

	Regarding Claim 8, Marland further teaches: The computer readable medium of claim 7, wherein the computer readable code to calculate the activity performance index comprises computer readable code to: in response to a determination that the measure of performance for a first drilling activity is increased from the reference data for the first drilling activity, set the activity performance index for the first drilling activity to zero; and in response to a determination that the measure of performance for a second drilling activity is not increased from the reference data for the second drilling 
	Regarding Claim 9, Marland further teaches: The computer readable medium of claim 7, wherein the computer readable code to generate the drilling sub-process performance index comprises computer readable code to sum the activity performance indexes associated with the set of one or more drilling activities comprising the drilling sub-process [0036].
	Regarding Claim 10, Marland further teaches: The computer readable medium of claim 7, wherein the computer readable code to generate the drilling sub-process performance index further comprises computer readable code to weight at least one activity performance index by an activity penalty based on the particular drilling activity (Fig. 3, 350; [0012], [0040]).
	Regarding Claim 11, Marland further teaches: The computer readable medium of claim 7, wherein the computer readable code to obtain the measure of performance for each drilling activity comprises computer readable code to read a measurement from a sensor from a drilling tool on a rig [0016-0022].
	Regarding Claim 12, Marland further teaches: The computer readable medium of claim 7, wherein the measure of performance for each drilling activity is a time to complete the particular drilling activity [0034].
	Regarding Claim 13, Marland teaches: A system for optimizing performance for drilling, comprising one or more processors; one or more memory devices (Fig. 2) coupled to the one or more processors (Fig. 2) and comprising computer readable code executable by the one or more processors [0021] to:  30Docket No. (1563-0005US) obtain a measure of performance for each drilling activity of a set of one or more drilling activities [0011, 0023], wherein a drilling sub-process comprises the set of one or more drilling activities [0023]; calculate an activity performance index for each of the one or more drilling activities [0012], further comprising computer readable code to: obtain a reference performance index comprising 
Marland teaches a system for optimizing performance for drilling system, but the system itself is not an automated control system. Marland further fails to specifically teach “adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing”.  However, in a related field, Chen teaches: A system for optimizing performance of an automated control system for drilling ([0013], [0015], [0088]) ; adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing (Fig. 7, Fig. 8; [0088]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Marland to incorporate the teachings of Chen by including: an automated control system to optimize performance with the ability to adjust parameters in order to improve drilling operations and minimize drilling errors.

	Regarding Claim 14, Marland further teaches: The system of claim 13, wherein the computer readable code to generate the drilling sub- process performance index comprises computer readable code to sum the activity performance indexes associated with the set of one or more drilling activities comprising the drilling sub- process ([0032], [0036], and [0041]).

	Regarding Claim 16, Marland further teaches: The system of claim 13, wherein the computer readable code to obtain the measure of performance for each drilling activity comprises computer readable code to read a measurement from a sensor from a drilling tool on a rig [0016-0022].
	Regarding Claim 17, Marland further teaches: The system of claim 13, wherein the measure of performance for each drilling activity is a time to complete the particular drilling activity [0034].
	Regarding Claim 18, Marland teaches: A method for optimizing performance of a slips-to-bottom sub-process [0023] for drilling, comprising: obtaining a time to complete each drilling activity of a set of one or more drilling activities for a slips-to-bottom sub-process [0023]; calculating an activity performance index for each of the one or more drilling activities [0012], comprising: obtaining a reference performance index comprising reference data for each of the one or more drilling activities [0012], comparing, for each of the one or more drilling activities, the time to complete to the reference data [0023], calculating the activity performance index for each of the one or more drilling activities based at least in part on the comparing, and generating a slips-to-bottom sub-process performance index based on the one or more activity performance indexes ([0012], [0023], [0037], Fig. 3 & 5); comparing, for each of the one or more drilling activities, a configuration of one or more drilling parameters to a reference configuration of one or more drilling parameters associated with the reference data for the particular drilling activity Fig. 5; [0011-0012], [0034-0037]).
Marland teaches a method for optimizing performance of a slips-to-bottom sub-process for drilling, but the system itself is not an automated control system. Marland further fails to specifically teach “adjusting the configuration of one or more drilling parameters associated with the one or more A system for optimizing performance of an automated control system for drilling ([0013], [0015], [0088]) ; adjusting the configuration of one or more drilling parameters associated with the one or more drilling activities based at least in part on the comparing (Fig. 7, Fig. 8; [0088]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Marland to incorporate the teachings of Chen by including: an automated control system to optimize performance with the ability to adjust parameters in order to improve drilling operations and minimize drilling errors.
	Regarding Claim 20, Marland further teaches: The method of claim 18, wherein the measure of performance for each drilling activity is a time to complete the particular drilling activity [0034].

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 19, the combination of references above teach obtaining drill activities, but does not specifically state obtaining activities comprising of flow ramping, rotation ramping, and lowering a drill string. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's
Disclosure: Israel et al. (SYSTEM AND CONSOLE FOR MONITORING AND MANAGING WELL SITE OPERATIONS, 02/25/2016) teaches a well advisor system and console for monitoring and managing well drilling and production operations; Wang et al. (Drilling Advisory Systems And Methods Based On At 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATALIE HULS/Primary Examiner, Art Unit 2863